Case 2:18-cv-13539-ES-SCM Document 6 Filed 10/18/18 Page 1 of 26 PagelD: 30

UNITED STATE DISTRICT COURT

 

DISTRICT OF NEW JERSEY
NEWARK VICINAGE

JANE DOE,

Plaintiff,
-VS- : Case No. 2:18-cv-13539 ES-SCM
FELICIAN UNIVERSITY,

: ANSWER TO PLAINTIFEF’S
Defendant. : COMPLAINT

 

The Defendant, Felician University, by way of Answer to the Plaintiff's Complaint, says

the following:
INTRODUCTION

1, Paragraph 1 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 1 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

JURISDICTION

2. Paragraph 2 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 2 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

3. Paragraph 3 asserts a contention of law and, as such, defendant makes no

response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 2 of 26 PagelD: 31

Inasmuch as the allegations of Paragraph 3 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

4, Paragraph 4 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 4 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

VENUE

5. Paragraph 5 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 5 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

PARTIES

6. Defendant answers this paragraph and all other paragraphs of this Complaint
based on its understanding of the true identity of “Jane Doe”. With such understanding
defendants states Paragraph 6 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 6 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set

forth a claim for relief against the defendant, they are denied.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 3 of 26 PagelD: 32

 

7. Defendant admits the allegations contained in Paragraph 7 of this Count of the
Complaint.
STATEMENT OF FACTS
8. Paragraph 8 asserts a contention of law and, as such, defendant makes no

response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 8 do not state a claim for relief against the defendant,
the ‘defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

9, Defendant admits the allegations contained in Paragraph 9 of this Count of the
Complaint,

10. Defendant denies the allegations contained in Paragraph 10 of this Count of the
Complaint and leaves plaintiff to her proofs.

il. Defendant denies the allegations contained in Paragraph 11 of this Count of the
Complaint and leaves plaintiff to her proofs.

12. Insofar as the allegations contained in Paragraph 12 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 12 of this Count of the Complaint pertain to the defendant, same are
denied.

13. Insofar as the allegations contained in Paragraph 13 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 13 of this Count of the Complaint pertain to the defendant, same are

denied.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 4 of 26 PagelD: 33

14, Defendant admits the allegations contained in Paragraph 14 of this Count of the
Complaint.

15. Defendant denies the allegations contained in Paragraph 15 of this Count of the
Complaint and leaves plaintiff to her proofs.

16. Defendant denies the allegations contained in Paragraph 16 of this Count of the
Complaint and leaves plaintiff to her proofs.

17. Defendant denies the allegations contained in Paragraph 17 of this Count of the
Complaint and leaves plaintiff to her proofs.

18. Defendant admits that plaintiff’s grade in her Global Issues class was changed to
an “A”, but denies the remainder of the allegations contained in Paragraph 18 of this Count of
the Complaint and leaves plaintiff to her proofs.

19. Defendant denies the allegations contained in Paragraph 19 of this Count of the
Complaint and leaves plaintiff to her proofs.

20. Defendant denies the allegations contained in Paragraph 20 of this Count of the
Complaint and leaves plaintiff to her proofs.

21. Defendant denies the allegations contained in Paragraph 21 of this Count of the
Complaint and leaves plaintiff to her proofs.

22. Paragraph 22 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 22 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set

forth a claim for relief against the defendant, they are denied.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 5 of 26 PagelD: 34

23. Defendant denies the allegations contained in Paragraph 23 of this Count of the
Complaint and leaves plaintiff to her proofs.

24. Paragraph 24 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 24 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

25. Defendant denies the allegations contained in Paragraph 25 of this Count of the
Complaint and leaves plaintiff to her proofs.

26. Defendant denies the allegations contained in Paragraph 26 of this Count of the
Complaint and leaves plaintiff to her proofs.

27. Defendant denies the allegations contained in Paragraph 27 of this Count of the
Complaint and leaves plaintiff to her proofs.

28. Defendant denies the allegations contained in Paragraph 28 of this Count of the
Complaint and leaves plaintiff to her proofs.

29, Defendant denies the allegations contained in Paragraph 29 of this Count of the
Complaint and leaves plaintiff to her proofs.

30. Defendant admits the allegations contained in Paragraph 30 of this Count of the
Complaint.

31. Plaintiff has failed to plead sufficient facts to allow defendant to either admit or
deny the allegations contained in Paragraph 31 of this Count of the Complaint. However, to the
extent that the allegations contained in Paragraph 31 are intended to assert a claim for liability

against defendant, the same are denied.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 6 of 26 PagelD: 35

32. Defendant denies the allegations contained in Paragraph 32 of this Count of the
Complaint and leaves plaintiff to her proofs.

33. Defendant denies the allegations contained in Paragraph 33 of this Count of the
Complaint and leaves plaintiff to her proofs.

34. Defendant denies the allegations contained in Paragraph 34 of this Count of the
Complaint and leaves plaintiff to her proofs.

35. Paragraph 35 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 35 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

36. Defendant denies the allegations contained in Paragraph 36 of this Count of the
Complaint and leaves plaintiff to her proofs.

37. Defendant denies the allegations contained in Paragraph 37 of this Count of the
Complaint and leaves plaintiff to her proofs.

38. Defendant denies the allegations contained in Paragraph 38 of this Count of the
Complaint and leaves plaintiff to her proofs.

39, Defendant admits that plaintiff took a makeup examination, but denies the
remainder of the allegations contained in Paragraph 39 of this Count of the Complaint.

AQ, Defendant admits that grading errors affected plaintiff and several other students,
but denies the remainder of the allegations contained in Paragraph 40 of this Count of the

Complaint.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 7 of 26 PagelD: 36

41. Defendant denies the allegations contained in Paragraph 41 of this Count of the
Complaint and leaves plaintiff to her proofs.

42. Defendant denies the allegations contained in Paragraph 42 of this Count of the
Complaint and leaves plaintiff to her proofs.

43. Defendant denies the allegations contained in Paragraph 43 of this Count of the
Complaint and leaves plaintiff to her proofs.

44, Defendant denies the allegations contained in Paragraph 44 of this Count of the
Complaint and leaves plaintiff to her proofs.

45. Paragraph 45 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 45 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

46. Defendant denies the allegations contained in Paragraph 46 of this Count of the
Complaint and leaves plaintiff to her proofs.

47, Paragraph 47 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 47 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

48. Defendant denies the allegations contained in Paragraph 48 of this Count of the

Complaint and leaves plaintiff to her proofs.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 8 of 26 PagelD: 37

49. Defendant denies the allegations contained in Paragraph 49 of this Count of the
Complaint and leaves plaintiff to her proofs.

50. Defendant denies the allegations contained in Paragraph 50 of this Count of the
Complaint and leaves plaintiff to her proofs.

51. Defendant denies the allegations contained in Paragraph 51 of this Count of the
Complaint and leaves plaintiff to her proofs.

52. Insofar as the allegations contained in Paragraph 52 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 52 of this Count of the Complaint pertain to the defendant, same are
denied.

53. Defendant denies the allegations contained in Paragraph 53 of this Count of the
Complaint and leaves plaintiff to her proofs.

54. | Defendant denies the allegations contained in Paragraph 54 of this Count of the
Complaint and leaves plaintiff to her proofs.

55. Defendant admits that Plaintiff reported what she felt were acts of discrimination
and harassment to Human Resources on or about March 7, 2016, but denies the remainder of the
allegations contained in Paragraph 55 of this Count of the Complaint.

56. Defendant denies the allegations contained in Paragraph 56 of this Count of the
Complaint and leaves plaintiff to her proofs.

57. Defendant admits that there was no further action required by Human Resources,
but denies the remainder of Paragraph 57 of this Count of the Complaint to the extent the

allegations are intended to assert a claim for liability against defendant.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 9 of 26 PagelD: 38

58. Insofar as the allegations contained in Paragraph 58 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 58 of this Count of the Complaint pertain to the defendant, same are
denied.

59. Defendant denies the allegations contained in Paragraph 59 of this Count of the
Complaint and leaves plaintiff to her proofs.

60. Defendant denies the allegations contained in Paragraph 60 of this Count of the
Complaint and leaves plaintiff to her proofs.

61. Defendant admits that Plaintiff received a zero grade for failing to timely submit
an assignment pursuant to the policies outlined in the course syllabus and student handbook and
which were applicable to all other similarly situated students, but denies the remainder of
Paragraph 61 of this Count of the Complaint to the extent the allegations are intended to assert a
claim for liability against defendant.

62. Defendant denies the allegations contained in Paragraph 62 of this Count of the
Complaint and leaves plaintiff to her proofs.

63. | Defendant denies the allegations contained in Paragraph 63 of this Count of the
Complaint and leaves plaintiff to her proofs.

64. Defendant admits that Plaintiff was permitted to file a formal petition to appeal
her grade pursuant to the policies set forth in the University Catalaog.

65. Defendant denies the allegations contained in Paragraph 65 of this Count of the

Complaint and leaves plaintiff to her proofs.

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 10 of 26 PagelD: 39

66. Defendant admits that Plaintiff's grade was changed, but denies the remainder of
Paragraph 66 of this Count of the Complaint to the extent the allegations are intended to assert a
claim for liability against defendant.

67. Defendant denies the allegations contained in Paragraph 67 of this Count of the
Complaint and leaves plaintiff to her proofs.

68. Insofar as the allegations contained in Paragraph 68 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 68 of this Count of the Complaint pertain to the defendant, same are
denied.

69. Defendant denies the allegations contained in Paragraph 69 of this Count of the
Complaint and leaves plaintiff to her proofs.

70. Defendant denies the allegations contained in Paragraph 70 of this Count of the
Complaint and leaves plaintiff to her proofs.

71. Defendant denies the allegations contained in Paragraph 71 of this Count of the
Complaint and leaves plaintiff to her proofs.

72. Defendant denies the allegations contained in Paragraph 72 of this Count of the
Complaint and leaves plaintiff to her proofs.

73. Defendant admits the allegations contained in Paragraph 73 of this Count of the
Complaint.

74. Defendant denies the allegations contained in Paragraph 74 of this Count of the
Complaint and leaves plaintiff to her proofs.

75. Defendant admits the allegations contained in Paragraph 75 of this Count of the

Complaint.

10

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 11 of 26 PagelD: 40

76. Defendant is without sufficient information to either admit or deny the allegations
contained in Paragraph 76 of this count of the Complaint, but denies the allegations to the extent
the allegations are intended to assert a claim of liability against defendant.

77. Paragraph 77 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 77 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

78. Defendant denies the allegations contained in Paragraph 78-of this Count of the
Complaint and leaves plaintiff to her proofs.

79, Insofar as the allegations contained in Paragraph 79 of this Count of the
Complaint do not pertain to the defendant, the defendant makes no answer thereto. Insofar as the
allegations in Paragraph 79 of this Count of the Complaint pertain to the defendant, same are
denied.

80. Defendant denies the allegations contained in Paragraph 80 of this Count of the
Complaint and leaves plaintiff to her proofs.

81. Defendant denies the allegations contained in Paragraph 81 of this Count of the
Complaint and leaves plaintiff to her proofs.

82. Defendant admits the allegations contained in Paragraph 82 of this Count of the
Complaint.

83. Defendant denies the allegations contained in Paragraph 83 of this Count of the

Complaint and leaves plaintiff to her proofs.

11

 
Case 2:18-cv-13539-ES-SCM Document 6 Filed 10/18/18 Page 12 of 26 PagelD: 41

84. Defendant admits that while plaintiff was no longer eligible for completing a
nursing degree at Felician University, she did graduate with a Bachelor of Arts degree in Natural
Sciences and Math Specialization.

85. Defendant denies the allegations contained in Paragraph 85 of this Count of the
Complaint and leaves plaintiff to her proofs.

86. Defendant denies the allegations contained in Paragraph 86 of this Count of the
Complaint and leaves plaintiff to her proofs.

87. Paragraph 87 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 87 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

88. Defendant denies the allegations contained in Paragraph 88 of this Count of the
Complaint and leaves plaintiff to her proofs.

89. Defendant denies the allegations contained in Paragraph 89 of this Count of the
Complaint and leaves plaintiff to her proofs.

90. Paragraph 90 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 90 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

91. Defendant denies the allegations contained in Paragraph 91 of this Count of the

Complaint and leaves plaintiff to her proofs.

12

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 13 of 26 PagelD: 42

92. Paragraph 92 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 92 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

93. Paragraph 93 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 93 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

COUNT ONE
(Discrimination on the basis of Creed, Ancestry and National Origin in
Violation of the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 ef seq.)

94. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.

95. Paragraph 95 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 95 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

96. Paragraph 96 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.

Inasmuch as the allegations of Paragraph 96 do not state a claim for relief against the defendant,

13

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 14 of 26 PagelD: 43

the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

97. Defendant denies the allegations contained in Paragraph 97 of this Count of the
Complaint and leaves plaintiff to her proofs.

98. Defendant denies the allegations contained in Paragraph 89 of this Count of the
Complaint and leaves plaintiff to her proofs.

COUNT TWO
(Race and National Origin Discrimination in Violation of Title VI of the Civil Rights Act
Of 1964, 42 U.S.C. § 2000d et seq.)

99. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.

100. Paragraph 100 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 100 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

101. Paragraph 101 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 101 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

102. Paragraph 102 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.

Inasmuch as the allegations of Paragraph 102 do not state a claim for relief against the defendant,

14

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 15 of 26 PagelD: 44

the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

103. Defendant denies the allegations contained in Paragraph 103 of this Count of the
Complaint and leaves plaintiff to her proofs.

104. Defendant denies the allegations contained in Paragraph 104 of this Count of the
Complaint and leaves plaintiff to her proofs.

COUNT THREE
(Defamation)

105. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.

106. Defendant denies the allegations contained in Paragraph 106 of this Count of the
Complaint and leaves plaintiff to her proofs.

107. Defendant denies the allegations contained in Paragraph 107 of this Count of the
Complaint and leaves plaintiff to her proofs.

108. Defendant denies the allegations contained in Paragraph 108 of this Count of the
Complaint and leaves plaintiff to her proofs.

109. Defendant denies the allegations contained in Paragraph 109 of this Count of the
Complaint and leaves plaintiff to her proofs.

COUNT FOUR
(Breach of Contract)

110. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.
111. Paragraph 111 asserts a contention of law and, as such, defendant makes no

response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.

15

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 16 of 26 PagelD: 45

Inasmuch as the allegations of Paragraph 111 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

112. Paragraph 112 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 112 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

113. Paragraph 113 asserts a contention of law and, as such, defendant makes no
response thereto. To the extent that plaintiff is asserting allegations of fact, same are denied.
Inasmuch as the allegations of Paragraph 113 do not state a claim for relief against the defendant,
the defendant makes no answer thereto; but, insofar as they may be intended to purport to set
forth a claim for relief against the defendant, they are denied.

114. Defendant denies the allegations contained in Paragraph 114 of this Count of the
Complaint and leaves plaintiff to her proofs.

115. Defendant denies the allegations contained in Paragraph 115 of this Count of the
Complaint and leaves plaintiff to her proofs.

116. Defendant denies the allegations contained in Paragraph 116 of this Count of the
Complaint and leaves plaintiff to her proofs.

117. Defendant denies the allegations contained in Paragraph 117 of this Count of the
Complaint and leaves plaintiff to her proofs.

118. Defendant denies the allegations contained in Paragraph 118 of this Count of the

Complaint and leaves plaintiff to her proofs.

16

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 17 of 26 PagelD: 46

COUNT FIVE
(Intentional Infliction of Emotional Distress)

119. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.

120. Defendant denies the allegations contained in Paragraph 120 of this Count of the
Complaint and leaves plaintiff to her proofs.

121. Defendant denies the allegations contained in Paragraph 121 of this Count of the
Complaint and leaves plaintiff to her proofs.

122. Defendant denies the allegations contained in Paragraph 122 of this Count of the
Complaint and leaves plaintiff to her proofs.

COUNT SIX
(Battery)

123. Defendant repeats and reiterates its answers to all of the previous allegations of
the Complaint with full force and effect as though more fully set forth herein at length.

124. Defendant denies the allegations contained in Paragraph 124 of this Count of the
Complaint and leaves plaintiff to her proofs.

125. Defendant denies the allegations contained in Paragraph 125 of this Count of the
Complaint and leaves plaintiff to her proofs.

126. Defendant denies the allegations contained in Paragraph 126 of this Count of the
Complaint and leaves plaintiff to her proofs.

127. Defendant denies the allegations contained in Paragraph 127 of this Count of the

Complaint and leaves plaintiff to her proofs.

17

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 18 of 26 PagelD: 47

PRAYER FOR RELIEF
WHEREFORE, defendant, Felician University, hereby demands Judgment dismissing
the plaintiffs’ Complaint herein, together with costs of suit.
FIRST SEPARATE DEFENSE
Plaintiffs claims are barred, in whole or in part, by Plaintiffs failure to exhaust
administrative remedies.
SECOND SEPARATE DEFENSE
At all times relevant hereto, Defendant has acted in good faith and has not violated any
rights which may inure to Plaintiff under any Federal, State or local laws, rules, regulations or
guidelines.
THIRD SEPARATE DEFENSE
Plaintiff's claims for damages are barred or reduced by the failure of Plaintiff to mitigate
damages by using reasonable diligence to seek and obtain compensable employment elsewhere.
FOURTH SEPARATE DEFENSE
This Court lacks jurisdiction over the subject matter of this action and this party reserves
the right to move for dismissal of the pleading.
FIFTH SEPARATE DEFENSE
The affirmative pleading herein fails to state a claim upon which relief may be granted
and this party reserves the right to move at or before the time of trial to dismiss same.
SIXTH SEPARATE DEFENSE
The Plaintiff has failed to join a necessary or indispensable party without whom this

action cannot proceed.

18

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 19 of 26 PagelD: 48

SEVENTH SEPARATE DEFENSE

The affirmative pleading fails to state a claim upon which relief can be granted, this
Court lacks jurisdiction over the subject matter of this action, and the Plaintiff is barred from
recovery as a matter of law because the alleged claim was not made and perfected in the manner
and within the time provided and required by law, statute, regulation or contract upon which it is
predicated.

EIGHTH SEPARATE DEFENSE

The claim is barred by the entire controversy doctrine and the mandatory counterclaim

tule.
NINTH SEPARATE DEFENSE

The applicable law, rule, statute or regulation, including, but not limited to the Statute of
Limitations, controlling or requiring the institution of suit within a certain period of time
following its accrual, was not complied with by the Plaintiff and, accordingly, the Plaintiff's
claim is barred as a matter of law.

TENTH SEPARATE DEFENSE

The basis of Plaintiff's cause of action is against the public policy of this State and the

claim for punitive damages is barred as a matter of law.
ELEVENTH SEPARATE DEFENSE

Any and all injuries and damages sustained were the result of a third party over whom

this party had no control.
TWELFTH SEPARATE DEFENSE
Defendant claims credit for all collateral sources from which the Plaintiff has or shall

receive benefits pursuant to N.J.S.A. 24:15-97.

19

 
Case 2:18-cv-13539-ES-SCM Document 6 Filed 10/18/18 Page 20 of 26 PagelD: 49

THIRTEENTH SEPARATE DEFENSE
The damages of the Plaintiff are limited by the doctrine of avoidable consequences.
FOURTEENTH SEPARATE DEFENSE

The incident which forms the basis of this litigation and which allegedly caused injuries
and damages to the Plaintiff was proximately caused or contributed to by the fault of third
persons not parties to this litigation. The responsibility of the party filing this Answer and the
right of the Plaintiff to recover in this litigation can only be determined after the percentages of
responsibility of all parties to the incident are determined whether or not they are parties to this
litigation. Accordingly, this party seeks an adjudication of the percentage of fault of the Plaintiff
and each and every other person whose fault contributed to the incident.

FIFTEENTH SEPARATE DEFENSE

This Defendant reserves the right to amend its Answer and to assert additional defenses
and/or supplement, alter or change this Answer upon the revelation of more definite facts during
and/or upon the completion of further discovery and investigation.

SIXTEENTH SEPARATE DEFENSE

The basis of Plaintiff's cause of action is against a public punitive policy of this State and

the claim is barred as a matter of law.
SEVENTEENTH SEPARATE DEFENSE

The claim filed against this Defendant has been commenced, used, or continued in bad
faith, solely for the purpose of harassment, delay or malicious injury. Accordingly, Defendant
reserves it right, pursuant to N.JS.A. 24:15-59.1, to seek reimbursement for all reasonable

litigation costs and counsel fees expended in defense of this claim.

20

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 21 of 26 PagelD: 50

EIGHTEENTH SEPARATE DEFENSE
Plaintiff's claim is frivolous within the meaning of N.JS.A. 2A:15-59.1 and Defendant
reserves the right to move for all counsel fees and costs of suit.
NINETEENTH SEPARATE DEFENSE
Plaintiff is estopped and barred by Plaintiff's own conduct from recovering any relief.
TWENTIETH SEPARATE DEFENSE
The Complaint fails to state a claim upon which an award of attorneys’ fees can be
granted.
TWENTY-FIRST SEPARATE DEFENSE
The Complaint is barred, in whole or in part, by Plaintiff’s own contributory and/or
comparative fault.
TWENTY-SECOND SEPARATE DEFENSE
Plaintiff's claim for relief is barred to Plaintiff's unclean hands.
TWENTY-THIRD SEPARATE DEFENSE
The Plaintiff is estopped from proceeding with this alleged cause of action.
TWENTY-FOURTH SEPARATE DEFENSE
The claimant is guilty of laches.
TWENTY-FIFTH SEPARATE DEFENSE
Plaintiff's wrongful conduct bars Plaintiff’s claim for relief.
TWENTY-SIXTH SEPARATE DEFENSE
Defendant relied on legitimate non-discriminatory and reasonable factors in taking any

alleged action toward the Plaintiff.

21

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 22 of 26 PagelD: 51

TWENTY-SEVENTH SEPARATE DEFENSE

The claim of the claimant(s) is barred as a matter of law because of the doctrine of

estoppel.
TWENTY-EIGHTH SEPARATE DEFENSE

The covenant, promise, agreement or understanding which forms the basis of the claim
against this party is against public policy and is void and unenforceable pursuant to N.J.S.A.
2A:40A-1, et seq.

TWENTY-NINTH SEPARATE DEFENSE

There has been an accord and satisfaction whereby this party is discharged from any

liability.
THIRTIETH SEPARATE DEFENSE

The claimant has failed to comply with conditions precedent necessary to a recovery

under the Contract.
THIRTY-FIRST SEPARATE DEFENSE

Insofar as the pleading endeavors to assert a cause of action based on a breach of contract
(which breach is denied), the damages sought were not within the contemplation of the parties at
the time of the making of the Contract and, further, would not naturally result for any breach.

THIRTY-SECOND SEPARATE DEFENSE

The claimant failed to disclose material facts which, if disclosed, would have induced this

party to refuse the contractual obligation.
THIRTY-THIRD SEPARATE DEFENSE
The party having fully performed its Contract, the Contract is terminated and the claimant

cannot sue thereon.

22

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 23 of 26 PagelD: 52

THIRTY-FOURTH SEPARATE DEFENSE
Claimant recetved and fully accepted the benefits of said Contract and is, therefore,
barred from recovery.
THIRTY-FIFTH SEPARATE DEFENSE
The agreement relied upon by the claimant was an oral agreement violative of the
provisions of the Statute of Frauds and is not enforceable.
THIRTY-SIXTH SEPARATE DEFENSE
The claimant is barred from recovery by reason of this party’s substantial reliance on the
claimant’s representation to past, current and future facts.
THIRTY-SEVENTH SEPARATE DEFENSE
Claimant has relinquished voluntarily and, hence, has waived the basis on which she
sues,
THIRTY-EIGHTH SEPARATE DEFENSE
Assuming, arguendo, but not conceding, that this party made one or more of the
statements attributed to it in the Complaint, any such statements were invited and instigated by
acts and statements of the claimant and constituted a fair reply thereto and, therefore, such
statements are privileged and non-actionable.
THIRTY-NINTH SEPARATE DEFENSE
Assuming, arguendo, but not conceding, that this party made one or more of the
statements attributed to it in the Complaint, any such statements were made by it acting in the
furtherance and defense of its own legitimate affairs and interest and, therefore, are privileged

and non-actionable.

23

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 24 of 26 PagelD: 53

FORTIETH SEPARATE DEFENSE
Assuming, arguendo, but not conceding, that this party made one or more of the
statements attributed to it in the Complaint, any such statements constituted a fair comment
about a public or political figure and, therefore, are privileged and non-actionable.
FORTY-FIRST SEPARATE DEFENSE
The claimant by her own publicized actions, so sullied and impugned whatever her own
good name, fame and credit may have been that any comments as charged in the Complaint
which this party may have made could not and did not cause any injury or damage.
DEMAND FOR TRIAL BY JURY
PLEASE TAKE NOTICE that the defendant, Felician University, hereby demands a
trial of the issues by a jury of six persons.
BIANCAMANO & Di STEFANO, P.C.
By:___/s George Karousatos, Esq.(4107)
George Karousatos, Esq. (N.J. Bar No. 027321991)
Attorneys for Defendant, Felician University
Executive Plaza, Suite 300
10 Parsonage Road
Edison, NJ 08837
(732) 549-0220

Fax: (732) 549-0068
g.karousatos@bdlawfirm.com

 

Dated: October 18, 2018

24

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 25 of 26 PagelD: 54

CERTIFICATION

I hereby certify that a copy of the within document has been filed with the Clerk of the
above-captioned Court and that a copy of same was served upon all interested attorneys within

the time allowed by the Rules of Court, as extended.

BIANCAMANO & Di STEFANO, P.C.

By:___/s George Karousatos, Esq.(4107)
George Karousatos, Esq. (N.J. Bar No. 027321991)
Attorneys for Defendant, Felician University
Executive Plaza, Suite 300
10 Parsonage Road
Edison, NJ 08837
(732) 549-0220
Fax: (732) 549-0068
g.karousatos@bdlawfirm.com

Dated: October 18, 2018

25

 
Case 2:18-cv-13539-ES-SCM Document6 Filed 10/18/18 Page 26 of 26 PagelD: 55

INITIAL CERTIFICATION

GEORGE KAROUSATOS, ESQ., of full age, hereby certifies as follows:

1. The matter in controversy is not the subject of any other action pending in Court
or any pending Arbitration or administrative proceeding.

2. There is no other action or proceeding contemplated with regard to the subject
matter of this suit.

3, To my knowledge, no other party should be joined in this action.

BIANCAMANO & Di STEFANO, P.C.

By:___/s George Karousatos, Esq.(4107)
George Karousatos, Esq. (N.J. Bar No. 027321991)
Attorneys for Defendant, Felician University
Executive Plaza, Suite 300
10 Parsonage Road
Edison, NJ 08837
(732) 549-0220
Fax: (732) 549-0068
g.karousatos@bdlawfirm.com

 

Dated: October 18, 2018

26

 
